Name: Council Regulation (EC, ECSC, Euratom) No 342/1999 of 15 February 1999 laying down the weightings applicable from 1 July 1998 to the remuneration of officials of the European Communities serving in third countries
 Type: Regulation
 Subject Matter: monetary economics;  cooperation policy;  EU institutions and European civil service;  personnel management and staff remuneration;  executive power and public service
 Date Published: nan

 EN Official Journal of the European Communities17. 2. 1999 L 43/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC, ECSC, EURATOM) No 342/1999 of 15 February 1999 laying down the weightings applicable from 1 July 1998 to the remuneration of officials of the European Communities serving in third countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employ- ment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (EC, Euratom, ECSC) No 2762/ 98 (2), and in particular the first paragraph of Article 13 of Annex X, Having regard to the proposal from the Commission, Whereas account should be taken of changes in the cost of living in countries outside the Community and weight- ings applicable to remuneration payable in the currency of the country of employment to officials serving in third countries should be determined with effect from 1 July 1998; Whereas, under Annex X of the Staff Regulations, the Council sets the weightings every six months; whereas it will accordingly have to set new weightings for the coming half-years; Whereas the weightings to apply with effect from 1 July 1998 in respect of which payment has been made on the basis of a previous Regulation could lead to retrospective adjustments to remuneration (positive or negative); Whereas provision should be made for back payments in the event of an increase in remuneration as a result of these weightings; Whereas provision should be made for the recovery of sums overpaid in the event of a reduction in remu- neration as a result of these weightings for the period between 1 July 1998 and the date of the Council Decision setting the weightings to apply with effect from 1 July 1998; Whereas, however, in order to mirror the weightings applicable within the European Community to remu- neration and pensions of officials and other servants of the European Communities, provision should be made for any such recovery to apply solely to a period of no more than six months preceding the decision and for its effects to be spread over a period of no more than twelve months following the date of that decision, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 1998, the weightings applicable to remuneration payable in the currency of the country of employment shall be as shown in the Annex. The exchange rates for the calculation of such remu- neration shall be those used for implementation of the general budget of the European Communities for the month preceding the date referred to in the first para- graph. Article 2 In accordance with the first paragraph of Article 13 of Annex X of the Staff Regulations, the Council shall set weightings every six months. It shall accordingly set new weightings with effect from 1 January 1999. The institutions shall make back payments in the event of an increase in remuneration as a result of these weight- ings. (1) OJ L 56, 4. 3. 1968, p. 1. (2) OJ L 346, 22. 12. 1998, p. 1. EN Official Journal of the European Communities 17. 2. 1999L 43/2 For the period between 1 July 1998 and the date of the Council Decision setting the weightings applicable with effect from 1 July 1998, the institutions shall make retro- spective downward adjustments to remuneration in the event of a reduction as a result of these weightings. Retrospective adjustments involving the recovery of sums overpaid shall, however, concern only a period of no more than six months preceding the Decision and this recovery shall be spread over no more than twelve months from the date of that Decision. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 1999. For the Council The President E. BULMAHN EN Official Journal of the European Communities17. 2. 1999 L 43/3 Place of employment WeightingsJuly 1998 Place of employment Weightings July 1998 ANNEX Albania 95,31 Algeria (*) 0,00 Angola 114,15 Antigua and Barbuda 115,68 Argentina 107,45 Australia 73,99 Bangladesh 68,33 Barbados 117,60 Belize 83,65 Benin 79,91 Bolivia (*) 0,00 Bosnia-Herzogovina (*) 0,00 Botswana 64,70 Brazil 98,44 Bulgaria 92,77 Burkina Faso 76,53 Burundi (*) 0,00 Cameroon 92,58 Canada 75,41 Central African Republic 115,96 Chad 92,21 Chile 99,26 China 95,49 Colombia 72,52 Comoros 106,96 Congo (*) 0,00 Costa Rica 83,89 Croatia (*) 0,00 Cyprus 88,68 Czech Republic 74,03 Democratic Republic of Congo (*) 0,00 Djibouti 120,30 Dominican Republic 76,71 Egypt 74,31 Equatorial Guinea 92,89 Eritrea 65,24 Estonia 66,79 Ethiopia 41,12 Federal Republic of Yugoslavia 39,88 Fiji 60,88 Former Yugoslav Republic of Macedonia (*) 0,00 Gabon 117,56 Gambia 92,78 Georgia 91,07 Ghana 41,03 Guatemala 68,82 Guinea 105,56 Guinea-Bissau 88,78 Guyana 75,41 Haiti 86,68 Hong Kong 106,42 Hungary 60,51 India 46,15 Indonesia 39,19 Israel 104,62 Ivory Coast 98,67 Jamaica 107,38 Japan (Naka) 133,26 Japan (Tokyo) 139,35 Jordan 77,16 Kazakhstan 112,15 Kenya 79,10 Latvia 68,42 Lebanon 111,00 Left Bank  Gaza Strip (*) 0,00 Lesotho 56,83 Liberia (*) 0,00 Lithuania 63,89 Madagascar 50,77 Malawi 30,21 Mali 88,28 Malta 81,64 Mauritania 74,13 Mauritius 71,91 Mexico 65,31 Morocco 74,31 Mozambique 68,48 Namibia 65,50 Netherlands Antilles 94,67 New Caledonia 117,00 Nicaragua (*) 0,00 Niger 77,76 Nigeria 82,52 Norway 127,44 Pakistan 63,87 Papua New Guinea 76,05 Peru 92,14 Philippines 55,47 Poland 68,01 Republic of Cape Verde 81,23 Romania 68,71 Russia 133,63 Rwanda (*) 0,00 Samoa 75,26 SÃ £o TomÃ © and PrÃ ­ncipe (*) 0,00 Senegal 81,51 Sierra Leone 96,09 Slovakia 65,55 Slovenia 92,32 Solomon Islands 84,53 Somalia (*) 0,00 South Africa (Pretoria) 67,75 South Africa (The Cape) 70,95 South Korea 80,54 Sri Lanka (*) 0,00 Sudan 36,41 Suriname 74,19 Swaziland 51,22 Switzerland 118,03 Syria 82,53 Tanzania 83,29 Thailand 58,59 Togo 87,85 Tonga 78,17 Trinidad and Tobago 67,02 Tunisia 69,10 Turkey 76,58 Uganda 68,83 Ukraine 153,37 United States of America (New York) 101,06 United States of America (San Diego) 88,68 United States of America (Washington) 91,81 Uruguay 98,71 Vanuatu 105,74 Venezuela 89,86 Vietnam 65,47 Zambia 60,05 Zimbabwe 42,53 (*) Not available.